DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5, 9, 15, 17, and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,465,307. Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus claims of the ‘307 patent require the anode array, cathode, anode addressing circuit (part of the microcontroller “to control the current of voltage applied to each anode of the plurality of anodes”) and a controller configured to electrically control each of the plurality of anodes in the anode array to deposit a unitary layer structure.  Also, the method claims of the ‘307 patent (claims 11-20) require the steps of immersing (inherent in providing electrolyte to the reaction chamber) the anode array and cathode in an electrolyte solution, electrically controlling (performed in step (d) of claim 11), causing an electrochemical reaction (also in step (d)), and using a sensor to individually monitor current and/or voltage at one of the plurality of anodes to determine target layer thickness.  
Claims 3, 5, 9, 15, 17, and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,975,485. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘485 patent require the anode array, cathode, anode addressing circuit, sensor for individually measuring current and/or voltage of one of the plurality of anodes and a controller configured to electrically control each of the plurality of anodes in the anode array to deposit a unitary layer structure.  Note that by measuring both current and voltage, the sensor measures electrical power as claimed.  Also, the method claims of the ‘485 patent (claims 9-14) require the steps of immersing (inherent in providing electrolyte to the reaction chamber) the anode array and cathode in an electrolyte solution, electrically controlling (performed in step (d) of claim 11), causing an electrochemical reaction (also in step (d)), and using a sensor to individually monitor current and/or voltage at one of the plurality of anodes to determine target layer thickness.  
Allowable Subject Matter
As the instant claims recite either “at least one sensor for individually measuring an electrical power of one of the plurality of anodes” or “using at least one sensor, individually monitoring an electrical power of each of the plurality of anodes to detect when a deposited layer reaches a target layer thickness”, which was indicated as the allowable subject matter in prior applications 15/356,210 (now US 10,465,307 referred to above) and 16/432,857 (now US 10,975,485 referred to above), the instant claims are not subject to rejections over the prior art.  The closest prior art is considered to be Hu et al as discussed extensively in the above referenced prior applications.  However, Hu et al taught monitoring the total current (proportional to power) to determine when a layer reached the target layer thickness as opposed to monitoring the power flowing to a single anode of the plurality of anodes.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY D WILKINS III/Primary Examiner, Art Unit 1794